Citation Nr: 0032251	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  94-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim on appeal.

In a decision dated in September 1998, the Board, among other 
things, affirmed the RO's denial of the new and material 
issue.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  By Order 
entered February 11, 2000, the Veterans Claims Court vacated 
the Board's September 1998 decision as to the new and 
material issue and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a). 


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.159 (1999).  The Board is aware that the 
now-current standard for the submission of new and material 
evidence was not in effect at the time of the original 
decision in this instance.  Nevertheless, due process 
requires that the case be remanded for consideration and 
readjudication under the guidance provided in Hodge as 
directed by the Veterans Claims Court order.  Further, the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

It is noted that after the case was returned to the Board 
from the Veterans Claims Court that the appellant has 
submitted additional evidence.  This evidence is for initial 
review by the RO.  38 C.F.R. § 20.1304 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
headaches with reference to the current 
standard for the submission of new and 
material evidence as outlined in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), and 
38 C.F.R. § 3.156 (1999).  Consideration 
should be given to the evidence submitted 
since the claim was certified for review.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




